DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on April 13, 2022, have been fully considered. Objections to the specification have been withdrawn, with the exception noted below.
3.	Applicant's arguments with respect to objections to claims 1-2, 6, and 8-10 have been considered and are persuasive. Objections to claims 1-2, 6, and 8-10 have been withdrawn, with the exceptions noted below.
4. 	Applicant's arguments regarding rejection of claims 1-5 and 8-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claims 1, 2, 8, and 10
Regarding claims 1, 2, 8, and 10, as amended, applicant argues claims 1, 2, 8, and 10 are in condition for allowance, because applied references Mong ‘298 (US 2019/0322298) and Sheth ‘741 (US S2015/0163741) do not disclose "the first transmission control causes the processing circuitry to transmit the transmission data during the next transmission time slot and to register, after completion of the transmission of the transmission data during the next transmission time slot, retransmission of the transmission data, and the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of the next transmission time slot" (See Remarks, page 11, para 3).
	 Applicant argues that Sheth ‘741 discloses retransmission that is registered/completed upon transmission of data, and delayed upon expiration of a retransmission timer, based on whether the UE was capable of receiving an ACK/NAK, rather than disclosing determining when to register the retransmission based on the completion of data transmission and the current transmission time slot (See Remarks, page 11, para 2).
Examiner respectfully disagrees. Examiner notes that Sheth ‘741 discloses wherein the first transmission control causes the processing circuitry to transmit the transmission data during the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission and retransmits data during the next CDRX on-duration period) and to register, after completion of the transmission of the transmission data during the next transmission time slot, retransmission of the transmission data (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and register the retransmission time of the transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period) and  to transmit the transmission data during the registered retransmission time of the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period). 
B. § 103 rejection of claims 3, 4, 9, and 11
Regarding claims 3, 4, 9, and 11, as amended, applicant argues claims 3, 4, 9, and 11 are in condition for allowance, because applied references Mong ‘298 (US 2019/0322298) and Mangin ‘205 (WO 2016/129205) do not disclose "the first transmission control causes the processing circuitry to transmit the transmission data during the next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot, and the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of the next transmission time slot" (See Remarks, page 13, para 3).
	 Applicant argues that Mangin ‘205 discloses determining whether a current normal frame can be fragmented, and if yes: determining whether a remaining time to a next time window opening is enough to transmit one or several fragments of said normal frame, and if yes: transmitting said one or several fragments, rather than disclosing a control system that switches between a first and second transmission control system wherein the retransmission of data is handled differently (See Remarks, page 13, para 2).
Examiner respectfully disagrees. Examiner notes that Mangin ‘205 discloses wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed). Examiner further notes that Sheth ‘741 discloses to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and register the retransmission time of the transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period) and to transmit the transmission data during the registered retransmission time of next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period). 
C. § 103 rejection of claim 5
Regarding claim 5, applicant argues the claim is allowable by virtue of its dependency from amended claim 3. Relevant limitations claimed in amended claim 3 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claim 5.

Claim Objections
5.	Claims 3, 9, and 11 are objected to because of the following informalities:  
“Next transmission time slot" in claim 3 (line 22), claim 9 (line 21), and claim 11 (line 20) should be replaced with - - the next transmission time slot - - to be consistent with the first citation of “a next transmission time slot” in claim 3 (line 15), claim 9 (line 14), and claim 11 (line 14).

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 3, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (lines 17-20) and claim 8 (lines 16-19) recite the limitation "the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of the next transmission time slot”. It is unclear how “a retransmission time in the next transmission time slot,” “the retransmission time of the transmission data,” and “the registered retransmission time of the next transmission time slot” relate to each other, in claim 1 (lines 17-20) and claim 8 (lines 16-19), respectively.
For purposes of examination, the examiner’s interpretation is “the second transmission control causes the processing circuitry to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot” in claim 1 (lines 17-20) and claim 8 (lines 16-19). Whether the intent is for the limitation “the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of the next transmission time slot” to be “the second transmission control causes the processing circuitry to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot,” or not, correction is required for claims 1 and 8 to be definite.
Claim 3 (lines 19-22) and claim 9 (lines 18-21) recite the limitation "the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of next transmission time slot". It is unclear how “a retransmission time in the next transmission time slot,” “the retransmission time of the transmission data,” and “the registered retransmission time of next transmission time slot” relate to each other, in claim 3 (lines 19-22) and claim 9 (lines 18-21), respectively.
For purposes of examination, the examiner’s interpretation is “the second transmission control causes the processing circuitry to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot” in claim 3 (lines 19-22) and claim 9 (lines 18-21). Whether the intent is for the limitation “the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of next transmission time slot” to be “the second transmission control causes the processing circuitry to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot,” or not, correction is required for claims 3 and 9 to be definite.
Further, claim 9 (lines 12-17) recites the limitation "wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot". “The processing circuitry” in claim 9 (line 13) lacks antecedent basis.
For purposes of examination, the examiner’s interpretation is “wherein the first transmission control causes a processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot” in claim 9 (lines 12-17). Whether the intent is for the limitation “wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot” to be “wherein the first transmission control causes a processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot,” or not, correction is required for claim 9 to be definite.
Claim 10 (lines 19-23) recites the limitation "the second transmission control causes the retransmission management process to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and causes the retransmission process to transmit the transmission data during the registered retransmission time of the next transmission time slot". It is unclear how “a retransmission time in the next transmission time slot,” “the retransmission time of the transmission data,” and “the registered retransmission time of the next transmission time slot” relate to each other, in claim 10 (lines 19-23).
For purposes of examination, the examiner’s interpretation is “the second transmission control causes the retransmission management process to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and causes the retransmission process to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot” in claim 10 (lines 19-23). Whether the intent is for the limitation “the second transmission control causes the retransmission management process to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and causes the retransmission process to transmit the transmission data during the registered retransmission time of the next transmission time slot” to be “the second transmission control causes the retransmission management process to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and causes the retransmission process to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot,” or not, correction is required for claim 10 to be definite.
Claim 11 (lines 17-20) recites the limitation "the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of next transmission time slot". It is unclear how “a retransmission time in the next transmission time slot,” “the retransmission time of the transmission data,” and “the registered retransmission time of the next transmission time slot” relate to each other, in claim 11 (lines 17-20).
For purposes of examination, the examiner’s interpretation is “the second transmission control causes the processing circuitry to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot” in claim 11 (lines 17-20). Whether the intent is for the limitation “the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of next transmission time slot” to be “the second transmission control causes the processing circuitry to calculate a retransmission time of the transmission data in the next transmission time slot and register the retransmission time of the transmission data in the next transmission time slot and to transmit the transmission data during the registered retransmission time of the transmission data in the next transmission time slot,” or not, correction is required for claim 11 to be definite.
Further, claim 11 (lines 12-16) recites the limitation "wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot". “The processing circuitry” in claim 11 (line 13) lacks antecedent basis.
For purposes of examination, the examiner’s interpretation is “wherein the first transmission control causes a processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot” in claim 11 (lines 12-16). Whether the intent is for the limitation “wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot” to be “wherein the first transmission control causes a processing circuitry to transmit the transmission data during a next transmission time slot and to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot,” or not, correction is required for claim 11 to be definite.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mong ‘298 (US 2019/0322298, “Mong ‘298”), in view of Sheth ‘741 (US S2015/0163741, “Sheth ‘741”).
Regarding claims 1, 8, and 10, Mong ‘298 discloses a communication device (FIG. 21, para 242; components of a time-sensitive network) comprising: 
processing circuitry (FIG. 21, para 242-244; components of a time-sensitive network include processing circuits)
to transmit data by switching types of data to be transmitted by a unit of a time slot (FIG. 21, para 75 and 242-244; components of a time-sensitive network communicate data signals as data packets at different repeating scheduled time periods, based on data type); and 
to determine, when transmission data occurs, whether or not a current time slot is a transmission time slot which is a time slot corresponding to a type of the transmission data (FIG. 21, para 75 and 242-244; a component of a time-sensitive network communicates data signals as data packets at different repeating scheduled time periods, based on data type; thus, the component determines, when there is data to be transmitted, in which time period the data is to be transmitted, based on the data type; therefore, the component determines whether the current time period is the time period in which the data is to be transmitted, based on the data type).
However, Mong ‘298 does not specifically disclose to register a retransmission of the data; to retransmit the data registered for the retransmission; and compare a waiting time until a next transmission time slot with a threshold time when the current time slot is not the transmission time slot, select based on a comparison result, one of a first transmission control and a second transmission control, and perform a selected transmission control, wherein the first transmission control causes the processing circuitry to transmit the transmission data during the next transmission time slot and to register, after completion of the transmission of the transmission data during the next transmission time slot, retransmission of the transmission data, and the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of the next transmission time slot.
In a similar field of endeavor, Sheth ‘741 teaches to register a retransmission of the data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next connected discontinuous reception (CDRX) on-duration period, the UE delays a radio link control (RLC) signal retransmission until the next CDRX on-duration period; thus, the UE schedules data retransmission during the next CDRX on-duration period); 
to retransmit the data registered for the retransmission (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE retransmits the scheduled data during the next CDRX on-duration period); and
compare a waiting time until a next transmission time slot with a threshold time when the current time slot is not the transmission time slot (FIGS. 9 and 10, para 72-73 and 81-84; to avoid unnecessary power consumption by the UE, in the scenario of FIG. 9 when the UE wakes up at the expiration of a retransmit timer to retransmit RLC signal, before the network sends a RLC acknowledgment or negative acknowledgment (ACK/NAK) during the next CDRX on-duration period, the UE determines that the retransmission timer will expire before the next CDRX on-duration period, and delays the RLC retransmission until the next CDRX on-duration period; thus, the UE compares the waiting time until the next CDRX on-duration period with the expiration time of the retransmission timer, and the period for the RLC retransmission is not the current period), 
select based on a comparison result, one of a first transmission control and a second transmission control (FIGS. 9 and 10, para 72-73 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the next CDRX on-duration period being the earliest opportunity for the UE to receive a ACK/NAK from the network and determine whether to retransmit, the UE delays the RLC retransmission until the next CDRX on-duration period; when the UE determines that the retransmission timer will expire after the beginning of the next CDRX on-duration period, the UE does not unnecessarily consume power when it wakes up at the expiration of the retransmission, and thus does not delay RLC retransmission; therefore, the UE selects based on the comparison result whether to delay or not delay retransmission), and 
perform a selected transmission control (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE performs the selected transmission control), 
wherein the first transmission control causes the processing circuitry to transmit the transmission data during the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission and retransmits data during the next CDRX on-duration period) and 
to register, after completion of the transmission of the transmission data during the next transmission time slot, retransmission of the transmission data (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and
the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and
register the retransmission time of the transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period) and 
to transmit the transmission data during the registered retransmission time of the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mong ‘298’s communication device for transmitting data by switching types to be transmitted by a time slot, to include Sheth ‘741’s UE that schedules data retransmission during the next CDRX on-duration period. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Regarding claim 2, Mong ‘298 in combination with Sheth ‘741 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sheth ‘741 teaches wherein the processing circuitry compares as the threshold time, a retransmission interval when the data is retransmitted, with the waiting time until the next transmission time slot (FIG. 10, para 81-84; the UE compares the waiting time until the next CDRX on-duration period with the expiration time of the retransmission timer when the UE is to retransmit data), 
selects the first transmission control when the waiting time is less than or equal to the retransmission interval (FIGS. 9 and 10, para 72-73 and 81-84; when the UE determines that the waiting time until the next CDRX on-duration period is less than or equal to the expiration time of the retransmission timer, the UE does not unnecessarily consume power when it wakes up at the expiration of the retransmission, and thus does not delay RLC retransmission), and
selects the second transmission control when the waiting time is longer than the retransmission interval (FIG. 10, para 81-84; when the UE determines that the waiting time until the next CDRX on-duration period is longer than the expiration time of the retransmission timer, the UE delays RLC retransmission until the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types to be transmitted by a time slot of Mong ‘298 and Sheth ‘741, to further include Sheth ‘741’s UE that delays RLC retransmission until the next CDRX on-duration period. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
10.	Claims 3-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mong ‘298, in view of Mangin ‘205 (WO 2016/129205, “Mangin ‘205”), and further in view of Sheth ‘741.
Regarding claims 3, 9, and 11, Mong ‘298 discloses a communication device (FIG. 21, para 242; components of a time-sensitive network) comprising: 
processing circuitry (FIG. 21, para 242-244; components of a time-sensitive network include processing circuits)
to transmit data by switching types of data to be transmitted by a unit of a time slot (FIG. 21, para 75 and 242-244; components of a time-sensitive network communicate data signals as data packets at different repeating scheduled time periods, based on data type); and 
to determine, when transmission data occurs, whether or not a current time slot is a transmission time slot which is a time slot corresponding to a type of the transmission data (FIG. 21, para 75 and 242-244; a component of a time-sensitive network communicates data signals as data packets at different repeating scheduled time periods, based on data type; thus, the component determines, when there is data to be transmitted, in which time period the data is to be transmitted, based on the data type; therefore, the component determines whether the current time period is the time period in which the data is to be transmitted, based on the data type).
However, Mong ‘298 does not specifically disclose to compare a remaining time in the current time slot with a threshold time when the current time slot is the transmission time slot, to transmit the transmission data during the current time slot when the remaining time in the current time slot is longer than the threshold time, and to select one of a first transmission control and a second transmission control when the remaining time in the current time slot is less than or equal to the threshold time and performing a selected control, wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot.
In a similar field of endeavor, Mangin ‘205 teaches to compare a remaining time in the current time slot with a threshold time when the current time slot is the transmission time slot (para 5-7; time-triggered (TT) data frames are transmitted in a set of predefined TT time periods; the remaining time in a current TT time period for transmission is compared with the time required to transmit the next TT data frame), 
to transmit the transmission data during the current time slot when the remaining time in the current time slot is longer than the threshold time (para 7; if the remaining time in the current TT time period is longer the time required to transmit the next TT data frame, the next TT data frame is transmitted during the current TT time period), and 
to select one of a first transmission control and a second transmission control when the remaining time in the current time slot is less than or equal to the threshold time and performing a selected control (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), 
wherein the first transmission control causes the processing circuitry to transmit the transmission data during a next transmission time slot (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mong ‘298’s communication device for transmitting data by switching types to be transmitted by a time slot, to include Mangin ‘205’s next TT data frame that is transmitted during the next scheduled TT time period when the remaining time in the current TT time period is less than the time required to transmit the next TT data frame. The motivation for doing so would have been to provide a shaping algorithm that controls rate constrained (RC) traffic (Mangin ‘205, para 5 and 7).
However, Mong ‘298 in combination with Mangin ‘205 does not specifically disclose to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot, and the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot and register the retransmission time of the transmission data and to transmit the transmission data during the registered retransmission time of next transmission time slot. 
In a similar field of endeavor, Sheth ‘741 teaches to register retransmission of the transmission data after completion of the transmission of the transmission data during the next transmission time slot (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and 
the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and
register the retransmission time of the transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period) and 
to transmit the transmission data during the registered retransmission time of next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types to be transmitted by a time slot of Mong ‘298 and Mangin ‘205, to include Sheth ‘741’s UE that compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Regarding claim 4, Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 discloses all the limitations with respect to claim 3, as outlined above.
Further, Mangin ‘205 teaches wherein the processing circuitry compares as the threshold time, a transmission required time which is required for the processing circuitry to transmit the transmission data, with the remaining time in the current time slot (para 7; the remaining time in a current TT time period is compared with the time required to transmit the next TT data frame).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types to be transmitted by a time slot of Mong ‘298, Mangin ‘205, and Sheth ‘741, to further include Mangin ‘205’s remaining time in a current TT time period that is compared with the time required to transmit the next TT data frame. The motivation for doing so would have been to provide a shaping algorithm that controls rate constrained (RC) traffic (Mangin ‘205, para 5 and 7).
Regarding claim 5, Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 discloses all the limitations with respect to claim 3, as outlined above.
Further, Sheth ‘741 teaches wherein the processing circuitry compares as the threshold time, a reception confirmation required time until receiving a reception confirmation for the transmission data from a transmission destination of the transmission data, with the remaining time in the current time slot (FIG. 10, para 81-84; the UE compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle, where the expiration time of the retransmission timer is the ACK/NAK reception confirmation required time until receiving ACK/NAK reception confirmation from the network).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types to be transmitted by a time slot of Mong ‘298, Mangin ‘205, and Sheth ‘741, to further include Sheth ‘741’s UE that compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474